Benedict D. Dineen, J.
This is an application to discharge a mechanic’s lien upon the approval of an undertaking submitted herewith. The lienor has no objections except that it seeks to protect its rights in the premises and expresses doubts whether the time within which to commence an action on the bond has expired. In connection therewith the lienor quotes section 37 of the Lien Law, the material part of which provides: “ The claimant in order to perfect his claim shall within the time prescribed in this chapter for the filing of a notice of lien, file a notice of claim in the office of the clerk of the county where such bond is filed.” Section 10 of the Lien Law provides that a notice of lien may be filed: ‘ ‘ within four months after the completion of the contract, or the final performance of the work, or the final furnishing of the materials ’ ’. In other words a notice of lien must be filed within four months of any of the happenings mentioned in section 10. It would follow that section 37 in referring to “ the time prescribed in this chapter for the filing of a notice of lien” prescribes a four-month period from the date an order is made discharging the lien for the claimant to perfect its claim.
The motion is granted. Bond approved.